Exhibit 10.14
RESTRICTED STOCK AGREEMENT
          THIS AGREEMENT (this “Agreement”), between KBW, Inc., a Delaware
corporation (the “Company”), and the employee executing this agreement (the
“Employee”), dated as of the Date of Grant (the “Grant Date”) in the electronic
notice dated February 8, 2010 (the “February 8 Notice”) attached hereto (which
notice insofar as it specifies the Date of Grant, Share Price on Grant Date,
Number of Shares and Market Value of Grant Date is expressly made a part
hereof).
W I T N E S S E T H
          In consideration of the mutual promises and covenants made herein and
the mutual benefits to be derived herefrom, the parties hereto agree as follows:
1. Grant, Vesting and Forfeiture of Restricted Stock.
(a) Grant. Subject to the provisions of this Agreement (including the Period of
Restriction set forth herein) and to the provisions of the KBW, Inc. 2009
Incentive Compensation Plan (the “Plan”), the Company hereby grants to the
Employee on the Grant Date such number (the “Number of Shares”) of restricted
shares (the “Restricted Stock”) of common stock (the “Common Stock”) of the
Company, par value $0.01 per share as shall be set forth in the February 8
Notice and as shown in the account records of the Employee (“Employee Account
Records”) as being granted hereby. The Employee Account Records shall be held by
the Bank of New York Mellon (the “Transfer Agent”). Employee may view such
Employee Account Records at the Internet URL address of the Transfer Agent
maintained for that purpose at
https://m1.melloninvestor.com/mellonone/login.jsp. The Employee Account Records
relating to the Restricted Stock are expressly made a part hereof, subject to
correction for errors by the Corporation, for purposes of establishing the
Number of Shares, Grant Date and vesting schedule relating to the Restricted
Stock. In the event of any discrepancy between the February 8 Notice and the
Employee Account Records, the Employee Account Records shall be used to
determine correct information. All capitalized terms used herein, to the extent
not defined, shall have the meaning set forth in the Plan.
(b) Vesting during the Period of Restriction. Subject to the terms and
conditions of this Agreement and those of the Plan, the Restricted Stock shall
vest and no longer be subject to any restriction on the Vest Dates and in the
respective amounts vesting on such dates set forth in the Employee Account
Records (such period during which restrictions apply is the “Period of
Restriction”).
(c) Forfeiture upon Termination of Employment; Accelerated Vesting upon
Termination Due to Death or Disability. Upon the Employee’s Termination for any
reason (other than due to the Employee’s Retirement, death or Disability) during
the Period of Restriction, all Shares of Restricted Stock subject to the Period
of Restriction and not theretofore

 



--------------------------------------------------------------------------------



 



vested in accordance herewith shall be forfeited. Upon the Employee’s
Termination during the Period of Restriction due to the Employee’s death or
Disability, the Period of Restriction applicable to the Shares of Restricted
Stock, not theretofore forfeited in accordance herewith, shall lapse, and such
Shares of Restricted Stock shall become free of all restrictions and become
fully vested. Upon the Employee’s Termination during the Period of Restriction
upon Retirement, the Period of Restriction applicable to the Restricted Stock
shall continue, and such Restricted Stock shall continue to potentially vest
according to the original vesting schedule specified in the Employee Account
Records, unless the Company, in its sole discretion elects to accelerate such
vesting schedule. Nothing in this Agreement or the Plan shall confer upon the
Employee any right to continue in the employ of the Company or any Subsidiary or
Affiliate or interfere in any way with the right of the Company or any
Subsidiary or Affiliate to terminate the Employee’s employment at any time.
2. Issuance of Shares.
          During the Period of Restriction, the Restricted Stock may be
evidenced by a stock certificate or certificates as set forth in Section 4 below
or by a book-entry in the records of the Transfer Agent in the Employee’s name,
which shall be subject to a stop transfer order consistent with this Agreement
and the Plan and the legend set forth in Section 4 hereof. Subject to Section 8
hereof (pertaining to the withholding of taxes), as soon as practicable after
the applicable portion of the Period of Restriction lapses (provided there has
been no prior forfeiture of the Restricted Stock pursuant to the terms of this
Agreement and the Plan), the Company shall issue (or cause to be delivered) the
Shares of Restricted Stock becoming vested upon such lapse to the Employee or to
Employee’s personal representative, in book-entry or certificate form. Such
Shares shall be free of restrictions or restrictive legends making reference to
this Agreement, except that such Shares shall be subject to any restrictions
required under the federal securities laws or as otherwise provided by Section 7
hereof. Notwithstanding the foregoing, the Company shall be entitled to hold the
Shares of Restricted Stock that have vested until the Company or the Transfer
Agent shall have received from the Employee a duly executed Form W-9 or W-8, as
applicable.
3. Non-transferability of the Restricted Stock.
          During the Period of Restriction, the Shares of Restricted Stock shall
not be transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge or otherwise. Any purported or attempted transfer of such
Shares or such rights shall be null and void.
4. Rights as a Stockholder.
          Except as otherwise specifically provided in this Agreement, during
the Period of Restriction the Employee shall have all the rights of a
stockholder with respect to the Restricted Stock, including without limitation
the right to vote the Restricted Stock and the right to receive any dividends
with respect thereto. If the Company declares and pays cash dividends on the
Shares during the Period of Restriction, the Employee shall be paid such
dividends with respect to such Shares at such time as such dividends are paid to
holders of Shares generally.

-2-



--------------------------------------------------------------------------------



 



5. Certificates.
          Any certificates representing the Shares of Restricted Stock as
originally issued or from time to time issued during the Period of Restriction
shall bear the following legend:
The Shares represented by this stock certificate have been granted as restricted
stock under a Restricted Stock Agreement between the registered holder of these
Shares and KBW, Inc. (the “Company”). The Shares represented by this stock
certificate may not be sold, exchanged, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until the restrictions set
forth in the Restricted Stock Agreement between the registered holder of these
Shares and the Company shall have lapsed.
6. Payment of Transfer Taxes, Fees and Other Expenses.
          The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of Shares received by an
Employee in connection with the Restricted Stock, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.
7. Other Restrictions.
          (a) The Restricted Stock shall be subject to the requirement that, if
at any time the Company shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, or (iii) an agreement by the Employee with
respect to the disposition of Shares is necessary or desirable as a condition
of, or in connection with, the delivery or purchase of Shares pursuant thereto,
then in any such event, the grant of Restricted Stock shall not be effective
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Company.
          (b) The Employee acknowledges that the Employee is subject to the
Company’s policies regarding compliance with securities laws, including but not
limited to its Insider Trading Policy (as in effect from time to time and any
successor policies), and, pursuant to these policies, the Employee shall be
required to obtain pre-clearance prior to purchasing or selling any of the
Company’s securities, including any Shares issued upon vesting of the Restricted
Stock, and may be prohibited from selling such Shares other than during an open
trading window. The Employee further acknowledges that, in its discretion, the
Company may prohibit the Employee from selling such Shares even during an open
trading window if the Company has concerns over the potential for insider
trading.
8. Taxes and Withholding.
          No later than the date as of which an amount first becomes includible
in the gross income of the Employee for federal, state, local or foreign income
or employment or other tax purposes with respect to any Restricted Stock, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to

-3-



--------------------------------------------------------------------------------



 



such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct or cause to be
deducted by the Transfer Agent any such taxes from any payment otherwise due to
the Employee, including the delivery of the Restricted Stock that gives rise to
the withholding requirement.
9. Notices.
          All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
          If to the Employee:
At the most recent address
on file at the Company.
          If to the Company:
KBW, Inc.
787 Seventh Avenue
New York, New York 10019
Attention: Mitchell B. Kleinman, Esq.
Executive Vice President and General Counsel
Facsimile: (212) 541-6668
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
10. Effect of Agreement.
          Except as otherwise provided hereunder, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company.
11. Consent to Jurisdiction.
          Any and all disputes, controversies or claims arising under or out of
this Agreement, including without limitation any issues involving the
enforcement or interpretation of any of the provisions of this Agreement and/or
relating to or concerning the Restricted Stock awarded under this Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter, the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA.

-4-



--------------------------------------------------------------------------------



 



12. Severability.
          The invalidity or enforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
13. Conflicts and Interpretation.
          In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (a) interpret the Plan, (b) establish, adopt, amend,
waive and/or rescind rules and regulations relating to the Plan, and
(c) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.
14. Amendment.
          The Committee may modify, amend or waive the terms of this Restricted
Stock award, including this Agreement, prospectively or retroactively, subject
to the terms and conditions of the Plan. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
15. Headings.
          The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16. Counterparts.
          This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, as of the Grant Date above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Employee has hereunto set the Employee’s hand.

                  KBW, INC.    
 
           
 
  By:        
 
     
 
Mitchell Kleinman    
 
      Executive Vice President and    
 
      General Counsel    

     AGREED AND ACCEPTED, as of the Grant Date

         
By:
       
 
 
 
Name of Employee:    

-6-